Smith, C. J.,
delivered the opinion of the court.
This is an appeal from a conviction of murder followed by a sentence to life imprisonment. Appellant filed a plea in abatement of the indictment, setting forth:
*152That the grand jury by which the indictment was returned “was an illegal body and one not authorized by law, in this, that the November term1, 1917, of the circuit court was the second term of the calender year 1917, at which term of said court no grand jury was authorized by law to be impaneled without a previous order of the court ordering the drawing and impaneling of the grand jury. That no previous order of the court was made or had authorizing the drawing or impaneling of the grand jury, and that no provision of the law authorizing the assembling of the grand jury without an order of the court for that -purpose, and therefore the drawing of the said grand jury by the sheriff and the clerk two weeks before court convened, and the drawing of the grand jury on the convening of court, was a nullity, and all acts and things done by the said grand jury, and all indictments returned by the said grand jury at the November term, 1917, of the circuit court of the Second judicial district of Bolivar county, Miss., were null and void. Second, because the grand jury was reassembled by order of the court on the fifth Monday of the term, the same being the second term of the circuit court for the Second judicial district of Bolivar county, Miss., and being the first day of the criminal term of said court, wherefore defendant alleges that an indictment returned at this time, upon the reassembling of the grand jury, is null and void.”
A demurrer to this plea was sustained.
The first ground of appellant’s plea is based on section 3, chapter 264, Laws of 1914, which he claims was not repealed by chapter 253, Laws of 1916. The enacting clause of the last-named statute is as follows :
“Be it enacted by the legislature of the state of Mississippi, that chapter 264 of the Acts of 1914 be and the same is hereby amended so as to read as follows.”
*153And since section 3, chapter 264, Laws of 1914, is not brought forward therein, it was necessarily repealed thereby. Const, section 61; Nations v. Lovejoy, 80 Miss. 404, 31 So. 811.
That the title of chapter 253, Laws of 1916, does not disclose that it was intended thereby to repeal section 3 of the statute thereby amended, is not material. Mayor et al. v. State, 102 Miss. 663, 59 So. 873, Ann. Cas. 1915A, 1213; University v. Waugh, 105 Miss. 623, 62 So. 827, L. R. A. 1915D, 588; State v. Phillips, 109 Miss. 22, 67 So. 651, L. R. A. 1915D, 530; Lang v. Board of Supervisors of Harrison County, 114 Miss. 341, 75 So. 126.
The second ground of the plea is based on the provision of chapter 253, Laws of 1916, that “during the first half of each term a grand jury shall be impaneled,” by which appellant contends the life of each grand jury is limited to the first half of each term of the court. This provision of the 'statute simply makes it mandatory upon the circuit judge to impanel a grand jury during the first half of each term of the court, but of itself imposes no limitation upon the time during which the grand jury may continue in session after it has been impaneled.
Appellant’s further contention that the circuit court judge was without power to recall the grand jury after discharging it is ruled against him by Hayes v. State, 93 Miss. 670, 47 So. 522, 17 Ann. Cas. 653.
The evidence supports the verdict, and the judgment entered thereon will be affirmed.

Affirmed.